Citation Nr: 1815043	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO. 10-44 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran Testified before the undersigned Veterans Law Judge in December 2017. A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a head injury during service when an armored personnel carrier (APC) hatch struck him in the head. The Veteran has memory loss which he attributes to that injury. He testified at the hearing that he first noticed problems when he returned home from service, but was unable to get treatment for some time because there were few physicians in his town and he had limited transportation. 

The Veteran's records reflect that he has a traumatic brain injury (TBI) diagnosis, but there is no records detailing when the diagnosis was made. Additionally, other records document that the Veteran suffers from memory issues, but have attributed this to a mental health condition. On remand the Veteran should be scheduled for a VA examination to determine whether the Veteran has a TBI and if so, is it related to service. 

The last VA treatment records associated with the record are dated in August 2015. Any additional treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who treated the Veteran for complaints related to residuals of a head injury since August 2015. After securing the necessary release, take all appropriate action to obtain these records, including from any VA providers.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his any residuals of a head injury, to include memory loss. Forward the claims file and copies of all pertinent records to the examiner. All indicated examinations and testing should be completed as necessary.

Based on a review of the record and examination of the Veteran, including an interview with the Veteran, the examiner should address the following:

The examiner should presume that the Veteran suffered the head injury as described in service.  

(a) List all, if any, diagnoses related to residuals of a head injury, to include memory loss, or traumatic brain injury (TBI).

(b) Is it as least as likely as not that any diagnosed head injury residual or TBI is causally related to the Veteran's active service?

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




